Exhibit 10.4
FOURTH AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     THIS FOURTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Employment
Agreement”) is made and entered into as of the 21st day of January, 2009 by and
between Teledyne Technologies Incorporated, a Delaware corporation with its
executive offices at 1049 Camino Dos Rios, Thousand Oaks, California 91360 (the
“Company”), and Dr. Robert Mehrabian, an individual residing at 5388 Baseline
Avenue, Santa Ynez, California 93460 (the “Executive”).
RECITALS
     WHEREAS, this Fourth Amended and Restated Employment Agreement is an
amendment and restatement of the Third Amended and Restated Employment Agreement
entered into as of September 1, 2007;
     WHEREAS, this Fourth Amended and Restated Employment Agreement is entered
into primarily to reflect actions of the Personnel and Compensation Committee
taken on January 20, 2009, to amend provisions of the Employment Agreement
relating to term and termination, as well as to update the Employment Agreement
to reflect the Executive’s current base salary and annual incentive plan target
percentage.
     NOW, THEREFORE, in consideration of the respective covenants and agreements
hereinafter set forth, and intending to be legally bound, the parties hereto
agree as follows:
     1. Term of Agreement. This Employment Agreement, as amended and restated,
shall be effective as of the date first above written and shall continue in
effect until December 31, 2009. This Agreement shall automatically renew for
successive one year terms unless either party gives the other written notice of
its election not to renew at least twelve (12) months before the expiration of
the current term or any successive renewal terms. If such notice is given by
either party, the Executive may retire on December 31st of the year following
the 12th month after receipt of such notice.
     2. Employment Agreement to Supplement the CIC Agreement. This Employment
Agreement, as amended and restated, shall supplement the CIC Agreement and the
terms and conditions of this Employment Agreement are not intended to alter or
vary the terms and conditions of the Change in Control Severance Agreement dated
as of December 21, 1999, as amended as of December 31, 2008 (the “CIC
Agreement”). The intention of this Employment Agreement is to memorialize
certain terms and conditions of the employment of the Executive which are
particular to him and not specified in the CIC Agreement. Except as specifically
set forth herein, initially capitalized terms shall have the meaning ascribed
thereto under the CIC Agreement which is incorporated herein and made a part
hereof as if set forth at length.
     3. Position and Duties. The Company shall employ Executive and the
Executive shall serve as the Chairman, President and Chief Executive Officer of
the Company and shall have primary responsibility to manage and direct the
day-to-day business of the Company including the generation of income and
control of expenses. Subject to the approval of the Board of Directors of the
Company, the Executive may serve as a director of charitable organizations
and/or for profit corporations which do not compete with the Company or any of
its subsidiaries and affiliates. The Company acknowledges that Executive serves
as a director of

 



--------------------------------------------------------------------------------



 



The Bank of New York Mellon Corporation and PPG Industries, Inc. as of the date
hereof and agrees that the Executive may continue to serve as a director of
those corporations.
     4. Compensation. The Executive shall receive the following items of
compensation at the rates thereof set forth below.
a. Base Salary. Effective September 1, 2008 and for the remainder of the Term,
as it may be extended from time to time, the Company shall pay Executive a base
salary at the annualized rate of Eight Hundred Forty Thousand ($840,000) Dollars
(“Base Salary”). Base Salary shall be paid periodically in accordance with
normal Company payroll practices applicable to executive employees.
b. Participation in Compensation Plans and Programs. In accordance with the
respective terms and conditions of the respective plans and programs, the
Executive shall be entitled to participate in the following compensation plans
and programs:

  1.   AIP. In the AIP at an annual opportunity at 100% of Base Salary if
targets are reached at 100%, or such greater percentage if provided in the AIP
for any year.     2.   PSP. In the PSP at an opportunity equal to 150% of Base
Salary if targets are reached at 100%, or such greater percentage if provided in
the PSP for any measurement period.     3.   Restricted Stock Award Program
(“RSAP”). In the RSAP with annual grants of restricted stock equal to at least
30% of Base Salary as of the date of this grant subject to meeting targets set
forth in the RSAP.     4.   Stock Options. Eligibility to receive future grants
of options in a number determined by the Committee, each subject to the terms
and conditions of the Stock Option Incentive Plan.

     5. Employee Benefits. The Executive shall participate in each qualified,
non-qualified and supplemental employee benefit, executive benefit, fringe
benefit and perquisite plan, policy or arrangement of the Company applicable to
executive level employees, including, but not limited to, expense reimbursement
policies and use of an automobile, in each case, in accordance with the terms
and conditions thereof (including tax equalization payments to the extent
provided with respect to such plans by Allegheny Teledyne Incorporated on or
prior to November 29, 1999) as in effect from time to time. It is understood and
agreed that effective June 1, 2007, the Company shall no longer be required to
provide a country club and a city club membership and related applicable tax
gross-ups to the Executive. Nothing in this Employment Agreement shall be
construed as preventing the amendment or termination of any such plan, policy or
arrangement by the Company so long as such amendment or termination affects all
executive employees of the Company then participating.
     6. Non-Qualified Pension Arrangement. In addition to the employee benefits
described in Section 5, the Company will pay to the Executive (or his designee
if amounts are payable after the death of the Executive) following his
Retirement (as defined below), as payments supplemental to any accrued pension
under the Company’s qualified pension plan, an annual amount, paid in equal
monthly installments, equal to 50% of his Base Compensation at

- 2 -



--------------------------------------------------------------------------------



 



the rate in effect on the date of his Retirement. Such annual amount shall be
paid each year for ten (10) years following his Retirement; it being recognized
that, as per Executive’s original employment agreement, the Executive as of
August 1, 2007, has rendered to the Company ten years of service (including the
period from August, 1997 through and including November, 1999 rendered as
service to the Company’s predecessor, Allegheny Teledyne Incorporated).
     For purposes of Section 6 of this Employment Agreement and without effect
upon whether the Executive is deemed to be retired under the CIC Agreement, the
Executive will be deemed to have a Retirement upon his Separation From Service
with the Company for any reason other than for Cause. For purposes of Section 6
of this Employment Agreement, the Executive shall be deemed to have experienced
a Separation From Service upon the Executive’s death, Disability, or upon the
complete cessation of the Executive’s service to the Company as an employee or
as an independent contractor as determined in the sole discretion of the
Company; provided, however, that the Executive’s cessation of services shall not
constitute a Separation From Service if the Company anticipates a renewal of the
Executive’s services as an employee, independent contractor or in any other
capacity. For purposes of this Section 6 of the Employment Agreement, the
Executive shall be deemed to have experienced a Separation From Service due to
Disability where, in the sole discretion of the Company:

  (a)   The Executive is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or     (b)   The Executive is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Company.

     Additionally, and notwithstanding the foregoing, in the event of a
Separation From Service for any reason other than Disability, payment shall be
made six months after the date of Separation From Service, but in no event shall
payment be made, or commence to be made, after the later of (i) the last day of
the calendar year in which such six-month date occurs or (ii) 2 1/2 months after
the occurrence of the six-month date and the initial payment shall be equal to
six times the monthly amount otherwise due and the next and each subsequent
monthly payment shall be equal to one times the monthly amount otherwise due.
Payments made pursuant to this Section 6 resulting from Separation From Service
due to Disability shall commence as soon as administratively feasible following
such Separation From Service, but in no event shall distribution be made, or
commence to be made, after the later of (i) the next following December 31 or
(ii) 2 1/2 months after the date of such Separation From Service due to
Disability.
     The provisions of this Section 6 are intended to comply with the
requirements applicable to nonqualified deferred compensation plans under
Section 409A of the Code. Notwithstanding any other provision of this Employment
Agreement, this Section 6 shall be interpreted and administered in accordance
with the requirements of Section 409A of the Code.
     7. Binding Agreement. The Company will use its best efforts to require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise to all or

- 3 -



--------------------------------------------------------------------------------



 



substantially all of the business and/or assets of the Company) to expressly
assume and agree to perform this Employment Agreement and the CIC Agreement in
the same manner and to the same extent that the Company would be required to
perform them if no such succession had taken place. Failure of the Company to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be deemed to be a termination without Cause for purposes of
this Employment Agreement and the CIC Agreement. For purposes of implementing
the foregoing, the date on which any such succession becomes effective shall be
the Date of Termination.
     8. Notices. Any notice required or permitted under this Agreement shall be
given in writing and shall be deemed to have been effectively made or given if
personally delivered at the address first above written or such other address as
may be given by one party to the other.
     9. Withholding. The Company shall be entitled to withhold, or cause to be
withheld, from payment any amount payable under this Employment Agreement of any
payroll and withholding taxes required by law, as determined by the Company in
good faith.
     10. Governing Law. This Agreement shall be construed, interpreted, and
governed in accordance with the laws of the State of California without
reference to rules relating to conflict of law.
     11. Headings. The headings of sections are included solely for convenience
of reference and shall not control the meaning or interpretation of any of the
provisions of this Agreement.
     12. Counterparts. This Agreement may be executed by either of the parties
hereto in counterparts, each of which shall be deemed to be an original, but all
such counterparts shall together constitute one and the same instrument.
     IN WITNESS WHEREOF, the parties have executed this Fourth Amended and
Restated Employment Agreement as of the day and year first above written.

            EXECUTIVE
      By:            Robert Mehrabian                TELEDYNE TECHNOLOGIES
INCORPORATED
      By:            John T. Kuelbs         Executive Vice President, General
Counsel
 and Secretary     

- 4 -